DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/22 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 5/12/22, with respect to claims 1-17 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 17, the prior art of record does not teach or suggest a solid-state reflective display panel, comprising: an array substrate; and pixel reflection units disposed on the array substrate, wherein each pixel reflection unit includes sub-reflection units including a heating element, a reflecting layer, a resonant cavity, and a phase change material, the sub-reflection units including a first sub-reflection unit and a second sub-reflection unit that are adjacent to each other, wherein in one of the pixel reflection units: the first sub-reflection unit and a second sub-reflection unit, wherein the first sub-reflection unit includes a first top surface away from the heating element; the second sub-reflection unit includes a second top surface away from the heating element; and the first surface and second surface are at an angle that is less than 180 degrees, such that an incident light is reflected and filtered by at least the first sub-reflection unit and the second sub-reflection unit sequentially, in combination with the remaining features in the claim.
The prior art of Broughton (US 2018/0017840 A1 of record) discloses a solid-state reflective display panel, comprising: an array substrate; and pixel reflection units disposed on the array substrate, wherein each pixel reflection unit includes sub-reflection units including a reflecting layer, a resonant cavity, and a phase change material, the sub-reflection units including a first sub-reflection unit and a second sub-reflection unit that are adjacent to each other (Broughton, Figure 2). Broughton fails to disclose that the first and second top surfaces of the first and second sub-reflection units are at an angle with one another. Broughton also fails to disclose that the sub-reflection units comprise a heating element. The prior art of Bhaskaran (US 2019/0384075 A1 of record) discloses sub-reflection units including a heating element (Bhaskaran, Figure 3). However, Bhaskaran also fails to disclose that the first and second surfaces are not parallel to one another. The prior art of Toda (US 2018/0337216 A1 of record) discloses sub-reflection units with surfaces that are not parallel to one another (Toda, Figure 7). However, Toda also fails to disclose that the top surfaces of the first and second sub-reflection units make an angle less than 180 degrees, such that an incident light is reflected and filtered by at least the first sub-reflection unit and the second sub-reflection unit sequentially.
Therefore, Claims 1 and 17 are allowed. Claims 2-16 are allowed by virtue of their dependence on the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871